By the Court,

Sutherland, J.
The evidence offered and rejected was admissible, but it would not have affected the plaintiff’s right to recover; its rejection therefore is no ground for reversing the judgment. The evidence shews that the arrest of Gallup was understood by both parties to require extraordinary efforts beyond those which an officer was strictly bound to make, or which could legally be required from him ? that the plaintiff watched most of the night, and finally arrested him. This, I think, is a good and legal consideration for a promise to pay what the extra service was worth.
As to the other cause relied on as error, viz. that the return does not shew that a constable was sworn to take charge of the jury, it does not expressly appear from the return that the jury left court; it may perhaps be inferred "from the statement, that they returned into court 5 but where a plaintiffin error seeks to reverse a judgment upon a technical point like this, no intendment will be indulged in his favor. He could have put it beyond all doubt, if such was the fact, by procuring an amended return. 8 Johns. R. 437.
Judgment affirmed.